4 So.3d 683 (2009)
Jeffrey GARRISON, Appellant,
v.
Gerald M. BAILEY, Commissioner, Florida Department of Law Enforcement, Appellee.
No. 1D08-2709.
District Court of Appeal of Florida, First District.
February 5, 2009.
Rehearing Denied March 23, 2009.
Appellant Jeffrey Garrison, pro se.
Bill McCollum, Attorney General, and Grace A. Jaye, Assistant General Counsel, Florida Department of Law Enforcement, Tallahassee, for Appellee.
PER CURIAM.
Appellant Jeffrey Garrison challenges the circuit court's denial of his petition for a writ of mandamus, in which he claimed the Florida Department of Law Enforcement wrongfully asserted that certain records he sought by way of a public records request were exempt from disclosure. The circuit court denied relief without inspecting the records at issue.
*684 As we have noted, an in-camera inspection of assertedly exempt records is generally the only way for a trial court to determine whether or not a claim of exemption applies. See Weeks v. Golden, 764 So.2d 633, 635 (Fla. 1st DCA 2000) (with respect to "question of entitlement" to assertedly exempt records, commenting, "We fail to see how the trial court can [determine whether records are exempt] without examining the records"); accord Lopez v. Singletary, 634 So.2d 1054, 1058 (Fla.1993) (remarking that "it is for a judge to determine, in an in camera inspection, whether particular documents must be disclosed").
Accordingly, we REVERSE and REMAND for the circuit court to conduct an in-camera inspection of the records at issue and to determine whether they are exempt from disclosure under the statutory exemption the Department has claimed.
KAHN, BENTON, and BROWNING, JJ., concur.